DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The Abstract of the current application uses the term “sats” which is not conventional word used, the Examiner assumes that the term “sats” is an abbreviation for the word “satellites.” Appropriate correction is required. 
The specification of the current application uses the term “sats” in paragraphs 2-3, 9, 13, 15, 19, 21-22, 29, 35-37, which is not conventional word used, the Examiner assumes that the term “sats” is an abbreviation for the word “satellites.” Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 1, 8 and 9 uses the phrase “closed-spaced resonators.” The specification of the current application does not describe what the scope of “close” is.  It is not understood if “close-spaced” a term of art for metamaterials. The 
Claims 2-7 depends on independent claim 1 and are also rejected.
Claim 10 depends on independent claim 9 and is also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Filonov et al. (US 2019/0392275 A1), and further in view of Tayfeh Aligodarz et al. (US 2015/0380824 A1).
Regarding Claim 1, Filonov et al. (‘275) discloses “a metasurface, the metasurface comprising: a plurality of close-spaced resonators disposed on a substrate[paragraph 6: directing radiation to a metamaterial having an array of individually tunable and near field coupled resonators]; [Figure 1]; [paragraph 57: The resonators 14 can be arranged two-dimensionally on a carrier substrate 18, in which case metamaterial 10 is referred to as a meta surface…alternatively, resonators 14 can be arranged three-dimensionally, e.g., in layers wherein each layer comprises a carrier substrate such as substrate 18 with two-dimensional arrangement of the resonators thereon…preferably, the resonators 14 are arranged isotropically, but anisotropic arrangements are also contemplated] and 
operative to increases a radar cross section of a satellite at one or more specific frequencies or bands [paragraph 13: the metamaterial is configured such that a collective resonance frequency is variable over a range of at least 100 MHz by varying the individual resonance frequency of at least one of the resonators]; [paragraph 53: Figure 1 is a schematic illustration of a metamaterial 10 suitable for preferred embodiments of the present invention…metamaterial 10 is a synthetic cellular structure based on resonators that act to scatter radiation interacting therewith…the radiation can be electromagnetic radiation…preferably, but not necessarily, the scattered radiation is at a frequency of from about 1 kHz to about 100 GHz…each of the resonators is optionally and preferably characterized by a nonlinear and/or parametric response]; 
wherein a resultant radar cross section of the plurality of close-spaced resonators is larger than a resultant radar cross section of the substrate devoid of the plurality of close-spaced resonators  [paragraph 110: he comparison between the meta-scatterer and a solid sphere, made of perfect electric conductor appears in FIG. 8B. Four orders of magnitude in the RCS enhancement owing to the artificial localized magnon resonance can be observed (note that the black dotted line is multiplied by the factor of 15 in order to be seen on the logarithmic scale)…this tremendous enhancement results in the effect schematically depicted in FIG. 7, where 5 cm sphere scatters as much as a big aircraft…both of the objects are subwavelength in the case of VHF radar applications]”.
However, Filonov et al. (‘275) does not explicitly disclose “a metasurface for disposition on a satellite.”  

It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the meta surface of Filonov et al. (‘275) to have “a metasurface for disposition on a satellite”, as taught by Tayfeh Aligodarz et al. (‘824) utilizing compact RF antennas to enable improved performance and increased functionality for emerging wireless communication like with small satellites [Tayfeh Aligodarz et al. (‘824) – paragraph 87].
Regarding Claim 3, which is dependent on independent claim 1, Filonov et al. (‘275)/ Tayfeh Aligodarz et al. (‘824) discloses all the claimed invention. Filonov et al. (‘275) further discloses “the resultant radar cross section is larger than the physical area of the substrate [paragraph 103: employed for high radar scattering cross-section (RCS) applications]; [paragraph 110: he comparison between the meta-scatterer and a solid sphere, made of perfect electric conductor appears in FIG. 8B. Four orders of magnitude in the RCS enhancement owing to the artificial localized magnon resonance can be observed (note that the black dotted line is multiplied by the factor of 15 in order to be seen on the logarithmic scale)…this tremendous enhancement results in the effect .
Regarding Claim 4, which is dependent on independent claim 1, Filonov et al. (‘275)/Tayfeh Aligodarz et al. (‘824) discloses all the claimed invention. Filonov et al. (‘275) further discloses “the plurality of close-spaced resonators produces a spectral signature of radar reflections for uniquely identifying the satellite [paragraph 73: a scattering signal in one or several directions of the collective resonance scattering is measured…the metamaterial is incorporated in an identification tag, in which case the measured scattering pattern can be used for identifying the tag…in some embodiments of the present invention there is a plurality of spaced apart metamaterials…radiation is directed to more than one metamaterial, the resonance frequency is varied simultaneously for more than one metamaterial, and the scattering patterns are measured simultaneously for more than one metamaterial]”.
Examiner’s Note: Identifying an object (such as satellite) from spectral analysis is a well-known to one skilled in the art. For example, in the same field of endeavor, Mroczek et al. (US 2017/0264020 A1) teaches describes in paragraph 23: FIG. 5 shows a graph 500 of radar return from various experimental retro-reflectors…the objective of the test resulting in graph 500 was to test passive retro-reflectors for better detection, tracking, and identification of nanosats…the testing helped to confirm that passive Van Atta array retro-reflectors are small enough in the Ku and X-band that they can be integrated into a cubesat].
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Filonov et al. (US 2019/0392275 A1)/Tayfeh Aligodarz et al. (US 2015/0380824 A1), and further in view of Rashidian et al. (US 2014/0327597 A1).
Regarding Claim 2, which is dependent on independent claim 1, Filonov et al. (‘275)/Tayfeh Aligodarz et al. (‘824) discloses all the claimed invention. 
However, Filonov et al. (‘275)/Tayfeh Aligodarz et al. (‘824) does not explicitly disclose “the plurality of close-spaced resonators comprises a plurality of fractal resonators.”
In the same field of endeavor, Rashidian et al. (‘597) teaches “the plurality of close-spaced resonators comprises a plurality of fractal resonators [paragraph 166: The ability to fabricate complex shapes in PRAs allows for the resonator body and other elements to be shaped according to need. For example, the lateral shapes of the PRA elements can be square, rectangular, circular, or have arbitrary lateral geometries, including fractal shapes]; [paragraph 185: Resonator body 932 may have a square or rectangular topology. In other embodiments, different shapes can be used, such as circular, fractal, or other complex shapes].
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the metasurface of Filonov et al. (‘275) to have “the plurality of close-spaced resonators comprises a plurality of fractal resonators”, as taught by Rashidian et al. (‘597) to enable improved performance and increased functionality using compact structure [Rashidian et al. (‘597) – paragraph 101].


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Filonov et al. (US 2019/0392275 A1)/Tayfeh Aligodarz et al. (US 2015/0380824 A1), and further in view of Mroczek et al. (US 2017/0264020 A1).
Regarding independent claim 8, which is a corresponding system claim of independent device claim 1, Filonov et al. (‘275)/Tayfeh Aligodarz et al. (‘824) discloses all the claimed invention.
However, Filonov et al. (‘275)/Tayfeh Aligodarz et al. (‘824) does not explicitly disclose “a satellite system comprising: a satellite body.”
In the same field of endeavor, Mroczek et al. (‘020) teaches “a satellite system comprising: a satellite body [paragraph 22: FIG. 4 shows a radar system 410 sending a signal 420 to a satellite 430 without an attached Van Atta array retro-reflector and to a satellite 440 with an attached Van Atta array retro-reflector 450. Van Atta array retro-reflector 450 allows for radar system 410 to track satellite 440.].
Examiner’s Note: FIG. 6 shows the Van Atta array retro-reflector 600 in the Ku-band and Van Atta array retro-reflector 610 in the X-band. Retro-reflectors can be modified and integrated to fit into a nanosat or a cubesat (paragraph 24). FIG. 3 shows an operational concept 300 demonstrating a RADAR system 310 sending a signal 320 to a cubesat 330 that has been launched into orbit. Cubesat 330 can have a Van Atta array retro-reflector 340 coupled to at least one of its sides (paragraph 21).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the metasurface of Filonov et al. (‘275) to a satellite system comprising: a satellite body”, as taught by Mroczek et al. (‘020) for improved space situation awareness [Mroczek et al. (‘020) – paragraph 23].
Regarding independent claim 9, which is a corresponding system claim of independent device claim 1, Filonov et al. (‘275)/Tayfeh Aligodarz et al. (‘824) discloses all the claimed invention.
However, Filonov et al. (‘275)/Tayfeh Aligodarz et al. (‘824) does not explicitly disclose “an orbital monitoring system comprising: a satellite body; a radar receiver operative to receive reflections from the metasurface, wherein the radar receiver is operative to detect the position of the satellite bod.”
In the same field of endeavor, Mroczek et al. (‘020) teaches “an orbital monitoring system [paragraph 4: method to improve the ability to detect, track and identify man-made objects in space, primarily the small satellites described above, in low earth orbit] comprising: a satellite body [paragraph 22: FIG. 4 shows a radar system 410 sending a signal 420 to a satellite 430 without an attached Van Atta array retro-reflector and to a satellite 440 with an attached Van Atta array retro-reflector 450. Van Atta array retro-reflector 450 allows for radar system 410 to track satellite 440],
a radar receiver operative to receive reflections from the metasurface, wherein the radar receiver is operative to detect the position of the satellite body [paragraph 21: Figure. 3 shows an operational concept 300 demonstrating a RADAR system 310 sending a signal 320 to a cubesat 330 that has been launched into orbit. Cubesat 330 can have a Van Atta array retro-reflector 340 coupled to at least one of its sides. Signal 320 can have a better chance of being reflected due to retro-reflector 340, at which point a signal can be returned to RADAR system 310 to help with locating and 
Examiner’s Note: FIG. 6 shows the Van Atta array retro-reflector 600 in the Ku-band and Van Atta array retro-reflector 610 in the X-band. Retro-reflectors can be modified and integrated to fit into a nanosat or a cubesat (paragraph 24). 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the metasurface of Filonov et al. (‘275) to have “an orbital monitoring system  comprising: a satellite body; a radar receiver operative to receive reflections from the metasurface, wherein the radar receiver is operative to detect the position of the satellite body”, as taught by Mroczek et al. (‘020) for improved space situation awareness [Mroczek et al. (‘020) – paragraph 23].
Regarding claim 10, which is dependent on independent claim 9, and which is a corresponding system claim of independent device claim 1, Filonov et al. (‘275)/Tayfeh Aligodarz et al. (‘824) discloses all the claimed invention.
However, Filonov et al. (‘275)/Tayfeh Aligodarz et al. (‘824) does not explicitly disclose “a radar transmitter operative to produce radar energy and direct it to the satellite body.”
In the same field of endeavor, Mroczek et al. (‘020) teaches “a radar transmitter operative to produce radar energy and direct it to the satellite body [paragraph 21: Figure. 3 shows an operational concept 300 demonstrating a radar system 310 sending a signal 320 to a cubesat 330 that has been launched into orbit]; [paragraph 22: a radar system 410 sending a signal 420 to a satellite 430].”
a radar transmitter operative to produce radar energy and direct it to the satellite body”, as taught by Mroczek et al. (‘020) for improved space situation awareness [Mroczek et al. (‘020) – paragraph 23].

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Filonov et al. (US 2019/0392275 A1)/Tayfeh Aligodarz et al. (US 2015/0380824 A1), and further in view of Cohen (US 2014/0090828 A1).
Regarding Claim 5, which is dependent on independent claim 1, Filonov et al. (‘275)/Tayfeh Aligodarz et al. (‘824) discloses all the claimed invention. 
However, Filonov et al. (‘275)/Tayfeh Aligodarz et al. (‘824) does not explicitly disclose “the substrate is transparent to visible light.”
In the same field of endeavor, Cohen (‘828) teaches “the substrate is transparent to visible light [Claim 9]; [paragraph 11: operation at visible light].
Examiner’s Note: the fractal shapes of the fractal cells 110 and 120 can be conductive traces that are deposited on the underlying surface, e.g., a suitable substrate (paragraph 38). 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the metasurface of Filonov et al. (‘275) to have “the substrate is transparent to visible light”
Regarding Claim 6, which is dependent on independent claim 1, Filonov et al. (‘275)/Tayfeh Aligodarz et al. (‘824) discloses all the claimed invention. 
However, Filonov et al. (‘275)/Tayfeh Aligodarz et al. (‘824) does not explicitly disclose “the substrate is transparent to infrared light.”
In the same field of endeavor, Cohen (‘828) teaches “the substrate is transparent to infrared light [Claim 10]; [paragraph 11: operation at infrared].
Examiner’s Note: the fractal shapes of the fractal cells 110 and 120 can be conductive traces that are deposited on the underlying surface, e.g., a suitable substrate (paragraph 38). 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the meta surface of Filonov et al. (‘275) to have “the substrate is transparent to infrared light”, as taught by Cohen (‘828)  for to optimize for different applications [Cohen (‘828)  – paragraph 43].
Regarding Claim 7, which is dependent on independent claim 1, Filonov et al. (‘275)/Tayfeh Aligodarz et al. (‘824) discloses all the claimed invention. 
However, Filonov et al. (‘275)/Tayfeh Aligodarz et al. (‘824) does not explicitly disclose “the substrate is transparent to ultraviolet light.”
In the same field of endeavor, Cohen (‘828) teaches “the substrate is transparent to ultraviolet light [Claim 11]; [paragraph 11: operation at ultraviolet].
Examiner’s Note: the fractal shapes of the fractal cells 110 and 120 can be conductive traces that are deposited on the underlying surface, e.g., a suitable substrate (paragraph 38). 
the substrate is transparent to ultraviolet light”, as taught by Cohen (‘828)  for to optimize for different applications [Cohen (‘828)  – paragraph 43].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tayfeh Aligodarz et al. (US 10,340,599 B2) describes a substrate with at least a first planar surface...a resonator body having a bulk resonator body material…wherein the resonator body comprises a plurality of metal inclusions extending at least partially, and preferably substantially, through the resonator body (column 2 lines 41-50).
Munson et al. (US 4,684,952) describes micro strip reflect array for satellite communication and radar cross-section enhancement or reduction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648